Citation Nr: 1221201	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to November 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO which, in part, granted service connection for PTSD and assigned a 10 percent evaluation; effective from February 28, 2006, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A videoconference hearing before the undersigned was held in July 2009.  The Board remanded the issue on appeal for additional development in December 2009.  


FINDING OF FACT

Since service connection was established, the Veteran's PTSD has been manifested by no more than mild symptoms of depressed mood, irritability, exaggerated startled response, and occasional nightmares; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks were not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no additional notice under this law is necessary.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran testified at a videoconference hearing before the undersigned in July 2009, and was examined by VA at least twice during the pendency of this appeal.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination in October 2010.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disability under the applicable rating criteria.  

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his PTSD claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the PTSD claim.  The AVLJ asked some questions, however, directed at identifying the location of some outstanding medical evidence.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  The AVLJ also did not ask whether the Veteran had symptoms meeting the schedular criteria for a higher rating, however, the Veteran's representative did so.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  

Where PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; a 10 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD

At the videoconference hearing in July 2009, the Veteran testified that he was anxious when he returned from Vietnam, but said that his symptoms have improved since he started taking medication.  He reported occasional nightmares, but couldn't recall how often or the content, and said that he didn't like people being behind him or loud noise, though he admitted to having poor hearing.  He testified that he has a good relationship with his wife and grown children, and that they had just celebrated his 40th wedding anniversary.  He and his wife go to the movies and to dinner, and enjoy the company of a few longtime friends.  The Veteran retired in 2006, but testified that he got along well with his coworkers when he was employed.  On direct questioning by his representative, the Veteran testified that he was not unhappy with the 10 percent evaluation assigned for his PTSD and was actually surprised that he was awarded any compensation by VA.  His primary complaint was that the VA psychiatric examination in September 2006 was too quick, and that the examiner only asked him a few questions.  

The Veteran was assigned a 10 percent evaluation for his PTSD under Diagnostic Code (DC) 9411 by the RO in November 2006, based primarily on the findings from a VA psychiatric examination in September 2006.  At that time, the Veteran reported occasional nightmares and intrusive thoughts, hypervigilance, exaggerated startled response and said that he avoided crowds.  On mental status examination, the Veteran was casually dressed, and was pleasant and cooperative throughout the interview.  He said that his mood had improved since being started on Zoloft.  His affect was mildly depressed but appropriate to context, his speech was spontaneous and the rate, volume and tone were normal.  There was no loosening of associations or flight of ideas, no hallucinations or delusions and no homicidal or suicidal ideations.  The Veteran was well oriented, his insight and judgment was fair, and his memory and recall was intact.  The diagnoses included mild PTSD and depressive disorder, not otherwise specified (NOS).  The Global Assessment of Functioning (GAF) score was 61.  The examiner commented that based on the Veteran's history and the mental status findings, he appeared to have a mild form of PTSD and mild depression.  

The evidentiary record also includes clinical notes from a Vet Center from March to December 2006, and VA psychiatric outpatient notes from February 2007 to 2010.  The Veteran's complaints and the clinical findings on all of the medical reports of record were not materially different from those described in the November 2006 VA examination report and showed only mild depressive symptoms.  On a VA intake evaluation in February 2007, the Veteran described his 37 year marital relationship as "great" and said that they had a network of friends.  He enjoyed golfing, sports and walking the dog, and said that he drank about eight beers a week.  Mental status findings on an outpatient note in March 2008, showed that he was alert, cooperative, neatly dressed and well oriented.  His speech was normal, his thought processes were goal directed and his mood was good.  There were no delusions or hallucinations, his affect was stable and appropriate to his mood, and his insight and judgment were good.  

When seen by VA in November 2009, the Veteran reported that he was not experiencing any depression and that he felt that he had worked through a lot of his issues with his counselor and wanted to stop taking his medication.  The Veteran reported that, overall, he was doing well.  On mental status examination, he was alert, cooperative and neatly dressed and groomed.  He was well oriented, his speech was normal and his thought processes were goal-directed.  The examiner noted that his medication had been reduced to 25 mg, and would probably be discontinued.  

When seen by VA in March 2010, the Veteran reported that he stopped taking his medication and that there had been no change in his mood or irritability.  The Veteran reported an increase in his sexual interest since stopping his medications and said that he was doing well, overall.  The clinical findings on mental status examination were essentially the same as on the earlier reports described above.  The assessment included major depression in remission - currently off medication, and history of PTSD symptoms.  When seen by VA in July 2010, the Veteran reported no significant symptoms since stopping his medication.  He said that he was a little impatient when in traffic, but holds it together fairly well.  He said that his mood was good, even wonderful at times, and that he felt that exercising helped.  He said that he was glad his symptoms had improved, though he was occasionally sad on Memorial Day, 4th of July and certain holidays.  The clinical findings on mental status examination were essentially unchanged from the previous reports.  

In January 2010, the Veteran submitted a one page statement from a private psychologist, dated in January 2010, to the effect that he has been treating the Veteran for PTSD since May 2008, and that their sessions focused on a depressed mood associated with his PTSD.  The report included the diagnosis of PTSD, moderate, chronic.  The GAF score was 55.  

When examined by VA in October 2010, the examiner indicated that the claims file was review, and included a description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported that he has been married for 41 years and described his marriage as "excellent."  He said that he played golf on a weekly basis, fishes once or twice a week, gets together with friends occasionally, and that he and his wife were very active.  On mental status examination, the Veteran was appropriately dressed, his psychomotor activity and speech were unremarkable, his mood was good and his affect was normal.  He was well oriented, his memory and judgment was intact and his thought process and content were unremarkable.  The Veteran denied any panic attacks, sleep impairment, hallucinations or delusions, suicidal or homicidal ideations, or obsessive or ritualistic behavior.   His impulse control was good, his memory intact, and there were no episodes of violent behavior or problems with the activities of daily living due to any psychiatric symptomatology.  The examiner commented that the Veteran had only occasional symptoms of PTSD of a mild nature.  The diagnosis was PTSD and the GAF score was 63.  

In this case, the clinical findings on the two VA examinations as well as the VA outpatient and Vet Center clinical notes during the pendency of this appeal were not materially different and showed no more than mild psychiatric impairment.  While the Veteran reported a history of depression, anxiousness and occasional sleep disturbance, the clinical findings on all of the medical reports of record showed that he was alert and well oriented on all occasions.  His speech was coherent, logical and goal directed, and his judgment and insight was intact at all times.  Moreover, the examiners who evaluated the Veteran during the pendency of this appeal described his symptoms as causing only mild impairment.  The Veteran reported that he has a excellent relationship with his wife and enjoyed the company of his friends.  He has described his lifestyle as physically active and socially engaging.  He plays golf with friends regularly, fishes a couple of times a week and enjoys sports and going out to dinner or to the movies with his wife.  

As to the January 2010 private report, the Board notes that the psychologist did not provide any clinical findings or include any discussion or analysis as to the basis for his assessment and the GAF score assigned.  Given the Veteran's description of mild symptoms on the VA examinations and outpatient visits during the pendency of this appeal, as well as at the videoconference hearing, the Board finds the private report to be of little probative value and declines to assign it any evidentiary weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); see also, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board finds that the private examination report is less persuasive than the findings and conclusions of the VA examination reports discussed above.  

The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on such score.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As discussed above, the Veteran's complaints and the clinical findings during the pendency of this appeal have consistently shown that he was well oriented, his thought processes were well organized and goal directed, and that his speech was relevant and coherent.  Moreover, the Veteran has never described any of the signs or symptoms contemplated for an evaluation in excess of the 10 percent rating at anytime during the pendency of this appeal.  That is, he has never reported any decrease in work efficiency or an inability to perform occupational tasks due to his PTSD.  On the contrary, while the Veteran reported depression, occasional nightmares and sleep disturbance when initially seen by VA and at the Vet Center in 2006, he did not describe or otherwise indicate that his symptoms caused any significant industrial or social impairment.  The Veteran testified that he got along well with his co-workers prior to his retirement in 2006, and that he had no problems at work due to his PTSD.  Since his retirement, the Veteran has maintained an active social life.  He plays golf and fishes regularly, socializes with a few friends, and goes out to dinner and to movies with his wife.  He's been married for nearly 44 years and has a good relationship with his wife and two adult children.  Based on the totality of the evidence of record, the Board concludes that an evaluation in excess of 10 percent is not warranted.  

Here, the Veteran has been assigned a 10 percent evaluation for his PTSD based on the clinical findings demonstrated on examinations during the pendency of this appeal.  The evidence does not show, however, that the Veteran's PTSD has been more or less disabling than reflected in the 10 percent evaluation assigned at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's PTSD is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently retired and reported that his PTSD did not cause him any significant problems when he was employed or since his retirement.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An initial evaluation in excess of 10 percent for PTSD is denied.  




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


